          Case 2:15-cr-00205-TLN-EFB Document 149 Filed 05/27/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   HEIKO P. COPPOLA
 3 LAURA JEAN BERGER
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:15-CR-00205-TLN-EFB

12                               Plaintiff,            [PROPOSED] ORDER PERMITTING FILING BY
                                                       JULY 10, 2020
13                        v.
                                                       COURT: Hon. Edmund F. Brennan
14   MATTHEW D. MULLER,

15                               Defendant.

16

17         Having reviewed and considered the United States’ motion for leave to file on July 10, 2020, it is

18 hereby ORDERED that the Government bay file a response to defendant’s May 6, 2020 filings (Dkt.

19 142, 143) by July 10, 2020.

20

21

22
     Dated:
23

24

25                                                         EDMUND F. BRENNAN
                                                           United States Magistrate Judge
26
27

28


      ORDER GRANTING EXTENSION OF TIME                 1
30
